The Supreme Court also held, that no subsequent agreement being shown, the Common Pleas should have charged the jury that the inference of law was, that the agreement alluded to by the witness, was at the time of the contract of loan, and the court not having so charged the jury, it was error. On error brought on this judgment,
The Court of Errors reversed it, and restored the judgment in the Common Pleas, holding that a judgment will not be reversed because the court omitted to charge the jury as to the legal inference arising from the testimony in the case. That to sustain error on the ground that the court neglected to charge the jury upon a question of law arising upon the facts, it must appear by the bill of exceptions, not only that the facts upon which the question was raised, existed, but also, that the court was distinctly requested to instruct the jury as to the law on that point.
The court also held, that a judgment will not be reversed because it appears from the record, that the jury have only *552passed upon the plea of non-assumpsit, when there is also a plea of payment—the finding of the jury upon the issue under the plea of non-assumpsit necessarily negativing the plea of payment.
Nor will the judgment of a subordinate court be reversed for a refusal of that court to grant a new trial.
Judgment of Supreme Court reversed accordingly.